IN THE SUPREME COURT OF THE STATE OF IDAHO

                                    Docket No. 39465-2011

                                                     )
IN THE MATTER OF THE                                 )       Boise, March 2012 Term
TERMINATION OF THE PARENTAL                          )
RIGHTS OF:                                           )       2012 Opinion No. 64
                                                     )
JANE (2011-24) DOE,                                  )       Filed: April 26, 2012
                                                     )
    Respondent-Appellant,                            )       Stephen W. Kenyon, Clerk
                                                     )

       Appeal from the District Court of the Third Judicial District of the State of Idaho,
       in and for Canyon County. The Hon. Brian D. Lee, Magistrate Judge.

       The judgment of the magistrate court is affirmed.

       Mikela A. French, Deputy Canyon County Public Defender, Caldwell, for
       appellant.

       Brent King, Deputy Attorney General, Caldwell, for respondent.




EISMANN, Justice.
       This is an appeal from a judgment terminating the appellant’s parental rights with respect
to her two children. We affirm the judgment on the ground that there was substantial and
competent evidence supporting the magistrate court’s findings of fact.


                                                I.
                                     Factual Background.
       Appellant is the mother of two minor children who were placed into the custody of the
Idaho Department of Health and Welfare on suspicion that they were abused or neglected. On
March 27, 2009, the Canyon County Prosecuting Attorney filed a petition under the Child
Protective Act alleging that Appellant’s infant daughter was abused. On April 8, 2009, the
prosecutor filed an amended petition adding Appellant’s son and alleging that he was neglected.
On May 29, 2009, Appellant appeared in court with her attorney for the adjudicatory hearing,
and she stipulated that her two children were within the jurisdiction of the magistrate court under
the Child Protective Act. 1 Pursuant to that stipulation, on June 3, 2009, the magistrate court
entered a decree of protective custody of the Department for an indeterminate period not to
exceed their eighteenth birthdays. On June 16, 2009, Appellant signed a case plan that had been
prepared pursuant to Idaho Code section 16-1621 to set forth reasonable efforts that would make
it possible for the children to return to Appellant’s home.
         On July 27, 2010, the prosecutor filed a petition seeking to terminate Appellant’s parental
rights in her two children. The matter was tried to the magistrate court, which on December 7,
2011, issued its decision. The court found that Appellant had failed to complete the tasks
required of her under the case plan.
         The case plan required that Appellant demonstrate adequate parenting and protective
skills with her children. This matter had come to the attention of law enforcement and the
Department because Appellant’s son had physically attacked the son of Appellant’s boyfriend
when they were residing in the same house. They took the boyfriend’s son to the hospital, and
the medical personnel became suspicious and contacted police because Appellant and her
boyfriend gave conflicting accounts of how the boyfriend’s son had been injured. Although
Appellant attended parenting classes, the court found that Appellant was never able to
demonstrate during visits with her children that she was able to implement what she had been
taught in order to properly care for both children. The court found that during those visits
Appellant failed to respond appropriately to her son’s outbursts and failed to engage him in age
and developmentally appropriate activities. It further found that she was unable to recognize the
deficiencies in her behavior and resisted suggestions for improvement from her caseworkers.
         The case plan also required that Appellant secure safe and stable housing approved by the
Department. She moved into low-income housing with the assistance of the Department, but she
was evicted because of violations of the lease. She moved into a homeless shelter, and by the
time of trial was living in a camp trailer that she stipulated was unsafe for children and that the



1
  To be within the jurisdiction of the magistrate court under the Child Protective Act, a child must be neglected,
abused, or abandoned by his or her parents, legal guardian, or other legal custodian; or the child must be homeless;
or the child’s parents or other legal custodian must have failed to provide a stable home environment. I.C. § 16-
1603(1). If a child is found within the court’s jurisdiction under section 16-1603(1), another child living or having
custodial visitation in the same household can be within the jurisdiction of the court if the child has been exposed to
or at risk of abuse, neglect, or abandonment. I.C. § 16-1603(2).

                                                          2
magistrate court found was unfit for habitation. The trailer had one bedroom, it did not have
running water, and its only heat source was a wood stove.
        When the case plan was adopted, Appellant was not working and was living on her son’s
SSI benefits.      The case plan required that she secure and maintain legitimate employment
sufficient to meet the needs of herself and her children. The magistrate court found that she had
failed to do so.
        The court found that Appellant was unwilling to make changes in her behavior and her
decision-making processes that would be necessary for her to successfully complete her case
plan. It further found that the evidence did not support a reasonable expectation that she would
complete the case plan even if she were given more time to do so. The court concluded that
Appellant was unable to discharge her parental duties, that such inability will continue for a
prolonged and indeterminate period, and that it would be injurious to the health, morals, or well-
being of her children. Finally, the court found that it was in the children’s best interests to
terminate Appellant’s parental rights.
        The court found that the prosecuting attorney had proved by clear and convincing
evidence that termination of the parent-child relationship was in the best interests of the children
and that the following conditions, each of which is a statutorily sufficient for termination,
existed:
        (a) Appellant had neglected her children as defined in Idaho Code sections 16-
2005(1)(b); 16-2002(3)(a); and 16-1602(25)(a) because they were without proper parental care
and control, or subsistence, medical or other care or control necessary for their well-being
because of the conduct or omission of their mother or her neglect or refusal to provide for them;
        (b) Appellant had neglected her children as defined in Idaho Code sections 16-
2005(1)(b); 16-2002(3)(a); and 16-1602(25)(b) because she was unable to discharge her parental
responsibilities, to and for the children and, as a result of such inability, the children lacked the
parental care necessary for their health, safety or well-being;
        (c) Appellant had neglected her children as defined in Idaho Code sections 16-
2005(1)(b), 16-2002(3)(b), and 16-1629(9) by failing to comply with her case plan so that her
children could be reunified with her within the required time period; and




                                                  3
       (d) Appellant was unable to discharge parental responsibilities and such inability will
continue for a prolonged indeterminate period and will be injurious to the health, morals or well-
being of the child, as set forth in Idaho Code section 16-2005(1)(d).
       On January 27, 2012, the court entered its judgment, from which Appellant timely
appealed.


                                                 II.
                   Were the Magistrate Court’s Findings of Fact Supported
                           by Substantial and Competent Evidence?
       A trial court’s findings of fact will not be set aside on appeal unless they are clearly
erroneous. Camp v. East Fork Ditch Co., Ltd., 137 Idaho 850, 856, 55 P.3d 304, 310 (2002);
I.R.C.P. 52(a). When deciding whether findings of fact are clearly erroneous, this Court does not
substitute its view of the facts for that of the trial court. Camp, 137 Idaho at 856, 55 P.3d at 310.
It is the province of the trial court to weigh conflicting evidence and to judge the credibility of
witnesses. Id. On appeal, this Court examines the record to see if challenged findings of fact are
supported by substantial and competent evidence. Id. Evidence is regarded as substantial if a
reasonable trier of fact would accept it and rely upon it in determining whether a disputed point
of fact has been proven. Id.
       In challenging the findings, Appellant focuses upon the magistrate court’s findings that
she had failed to obtain and maintain safe and stable housing and had failed to secure and
maintain legitimate employment sufficient to meet the needs of herself and her children. With
respect to the safe and stable housing, Appellant contends that she lived in one apartment for
approximately the first year of this case and that her son resided with her for seven consecutive
months of that period.     Mother testified that she lived in a house in Middleton with her
boyfriend, her father and mother, and her sister when the Child Protective Act proceedings
commenced in March 2009. She moved out of that house in July 2009 and moved into a low-
income housing with the assistance of the Department. She was evicted from that housing in
March 2010 for repeated violations of the lease agreement.           She testified that she cannot
remember where she lived from then until June 16, 2010, when she moved into a shelter. She
moved out of the shelter at the end of November 2010 and moved into the trailer in which she
was living at the time of trial in December 2010. She stipulated that the trailer was unsafe for


                                                 4
children, and the magistrate court found it unfit for habitation, which finding is not contested.
The trailer appeared to be located in the midst of a junk yard, had no running water, and had
exposed wiring inside.
       With respect to securing and maintaining employment, Appellant contends that she
collected scrap metal in an attempt to financially provide for herself and her children, applied for
low wage work, and ran a business delivering wooden pallets and recycling glass. Appellant
testified at trial that she owned a business repairing and making wooden pallets, that she
established the business about four to six weeks before trial, and that she has three to four
employees. She said the business was profitable, earning her a monthly income of “[p]robably
between $300 and $600, $700.”       The magistrate court found, “The evidence presented at trial
that was intended to demonstrate that [Appellant] had a positive source of income was not
believable.” The court also found that she could not fully and clearly explain her claimed
employment and that it “appeared at best to be only partially legitimate.” It is the province of the
trial court to weigh conflicting evidence and to judge the credibility of witnesses. Camp, 137
Idaho at 856, 55 P.3d at 310.
       The court’s findings, that Appellant failed to obtain and maintain safe and stable housing
and to secure and maintain legitimate employment as required by the case plan, are supported by
substantial and competent evidence.       The court also found that Appellant had failed to
demonstrate adequate parenting and protective skills with her children as required by her case
plan, and Appellant does not challenge that finding on appeal.          The court did not err in
concluding that Appellant had neglected her children by failing to comply with her case plan so
that they could be reunited with her.
       In order to terminate a parent-child relationship, the court must also find that termination
is in the best interests of the child. I.C. § 16-2005(1). The magistrate court found that the
children were in need of guidance, care, and support that Appellant had not provided and that it
was in the children’s best interests for Appellant’s parental rights to be terminated. Appellant
contends that this finding is not supported by substantial and competent evidence because she
“has not neglected her children, has substantially completed her case plan, and is able to
discharge her parental duties.” As stated above, the findings that she had neglected her children
by failing to complete her case plan were supported by substantial and competent evidence. A
psychological evaluation admitted into evidence stated that Appellant “is operating at a limited


                                                 5
level of cognitive function” and that she has “a lack of reasoning for the needs of children.” The
report concluded that “[s]he has little prospect or motivation for finding and maintaining gainful
employment and a means for caring for her children.” The court found that Appellant “is
generally unwilling to make the changes in her behavior and her decision-making processes that
would be necessary for her to complete her case plan.” It also found that Appellant’s “defiant
and incredulous attitude toward these failures [regarding completing her case plan] also supports
the conclusion that she is unable to discharge her parental duties and that such inability will
continue for a prolonged and indeterminate period and will be injurious to the health, morals or
well-being of her children.” Appellant does not challenge these findings on appeal. There is
substantial and competent evidence supporting the finding that termination of Appellant’s
parental rights is in the best interests of her children.
        The statutory grounds for terminating parental rights listed in subsections (a) through (e)
of Idaho Code section 16-2005(1) are independent. Roe v. Doe, 142 Idaho 174, 179, 125 P.3d
530, 535 (2005).      Having affirmed the finding of neglect under Idaho Code section 16-
2005(1)(b) and 16-2002(3)(b), we need not address the other grounds found by the magistrate
court. Id.


                                                   III.
                                              Conclusion.
        We affirm the judgment of the magistrate court terminating Appellant’s parental rights in
her children.


        Chief Justice BURDICK, Justices J. JONES, W. JONES, and HORTON CONCUR.




                                                    6